DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inwood (GB 2,214,877, of record) and further in view of (a) Dampierre (FR 915447, of record) and (b) Yugawa (JP 2005-297858) and/or Lee (US 4,251,579, of record).   
As best depicted in Figure 1, Inwood is directed to a tire construction comprising a plurality of “layers or sheets of pressurized cell sheets” positioned between a pneumatic chamber and an inner surface of said tire.  Each “layer” is defined by a plurality of airtight pockets or cells (individual layers are arc-shaped and extend from a first side of a tire equatorial plane to a second side of a tire equatorial plane).  Inwood also teaches that chamber 3 can in fact be an inner tube.  Inwood, however, is devoid of a teaching to include a layer of puncture-resistance material.
In any event, it is extremely well known and conventional to include “puncture-resistant” materials as a first line of defense against punctures.  Dampierre provides one example in which a puncture resistance layer or “nail guard” 5 is positioned between a tire inner surface and an assembly of pressurized cells or pockets.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a well-known and conventional puncture-resistant layer in the tire of Inwood for the benefits detailed above (further protection of air-filled cells or pockets).
Furthermore, regarding the makeup of said sheets, Inwood simply states that a plurality of cells are present to minimize air loss from a puncture.  In essence, damage from a nail, for example, can be localized to the particular cells that are punctured as opposed to the entirety of the pressurized volume.  One of ordinary skill in the art at the time of the invention would have found it obvious to include a plurality of layers defined by pressurized cells having a top layer, a bottom layer, and a plurality of cells therebetween as such constitutes a known manner of providing a plurality of cells, both within the tire industry, as shown for example by Yugawa, and outside the tire industry, as shown for example by Lee (Figure 3 and Column 4, Lines 28+).  It is emphasized that the formation of cells between a top and bottom layer is a known technique in a wide variety of industries and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement (remains consistent with the inventive concept of Lee to include a plurality of cells between an inner tube and a tire inner surface to prevent complete loss of pressure during an underinflated condition).          
Lastly, the modified tire of Inwood would have been expected to perform in an analogous manner to the claimed invention given the extreme similarity in structural makeup.
Regarding claim 23, Figure 1 depicts the presence of more than 4 layers of pressurized-cell sheets.
With respect to claim 24, respective layers in the wheel assembly of Inwood in view of Dampierre extend over the entire circumferential extent of said assembly and thus define annular components. 
With respect to claim 25, the tire of Inwood includes an air valve 4.
As to claim 26, the general disclosure of a “nail guard” is seen to encompass a fabric. 
Regarding claim 30, Inwood simply states that a plurality of layers of cells occupy a volume between the tire inner surface and an inner tube.  It is well known to use any number of geometries when forming air-filled cells in the tire industry, as shown for example by Yugawa (Paragraph 20).  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to use any number of commonly used geometries, including that required by the claimed invention.  Lee further recognizes the known use of multiple geometries when providing filled cells between first and second membranes (Column 3, Lines 53+).  
4.	Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inwood, Dampierre, Yugawa, and Lee as applied in claim 21 above and further in view of Boyer (GB 219904, of record). 
As detailed above, Dampierre recognizes the known inclusion of nail guards or puncture resistant layers on a tire inner surface to provide a first line of defense against puncture within the tire cavity.  In terms of the exact structure of said puncture resistant layer, a wide variety of structures are commonly used when providing puncture resistance, including those required by the claimed invention, as shown for example by Boyer (Page 2, Lines 9+).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use any of the claimed structures as they are consistent with commonly used structures to provide puncture resistance.
Response to Arguments
5.	Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Yugawa is written almost entirely in a foreign language and therefore is subject to the strictest scrutiny.  More particularly, Applicant contends that the reference is “cryptic” and merely discloses a method to minimize road noise by implementing “air cells”.  The Examiner has attached an English translation of Yugawa in response.  It is clear that Yugawa is directed to the formation of an assembly comprising a plurality of air filled cells, wherein said cells are arranged between a first or top layer and a second or bottom layer.  Respective layers correspond with a first resin film 7a and a second resin film 7b.  It is emphasized that Inwood is specifically directed to a wheel assembly comprising a plurality of radially superimposed, cell-containing layers- Yugawa is simply provided to evidence a known manner in which cell-containing layers having applicability in the tire industry are formed.  The fact that Yugawa is directed to a benefit or application different from that outlined by Applicant fails to render the claims non-obvious.  Again, Yugawa provides evidence of a known structure associated with cell-containing layers in the tire industry.
	Applicant further contends that Lee is non-analogous and in no way relates to tires in any respect, much less to a tire having the claimed features.   It is agreed that Lee is not directed to a tire application.  The reference is merely provided to evidence the known construction of cell-containing layers in any number of applications, including those outside of the tire industry.  The preponderance of evidence suggests that cell-containing layers are commonly formed by sandwiching cells between a top layer and a bottom layer as required by the claimed invention.           
	In summary, Inwood teaches a wheel assembly comprising a plurality of radially superimposed, cell-containing layers.  In terms of the structure of such layers, it is common to form such layers, both within the tire industry and outside the tire industry, by sandwiching said cells between top and bottom films.   
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 19, 2022